*345ORDER
This ease comes before the court on motion of the Coventry School Committee to quash the writ of certiorari heretofore issued on the ground that the controversy has now become moot. Oral argument on the motion was held March 3,1981. After considering the arguments, brief and memo-randa, we are of the opinion that the underlying controversy has become moot and, therefore, the petition for certiorari is denied and dismissed, and the writ of certiora-ri heretofore issued is hereby quashed.
SHEA, J., did not participate.